Citation Nr: 1532651	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  09-23 164	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to July 31, 2014, for the service-connected reactive airway.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to service connection for coronary artery disease.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to March 1990, and from October 1990 to June 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In addition to the claims listed in the case caption, above, the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was denied by way of the September 2008 rating decision.  Following the Veteran's notice of disagreement, service connection was awarded for PTSD by way of the September 2011 rating decision.  This issue, therefore, is no longer within the Board's jurisdiction.

Further, the Veteran perfected an appeal as to the initial rating assigned for his service-connected reactive airway.  In May 2015, the RO awarded the maximum 100 percent rating for that disability, effective July 31, 2014.  Thus, the only aspect of that appeal remaining within the Board's jurisdiction is the 10 percent rating assigned prior to July 2014.

As will be discussed further below, in June 2008, the Veteran submitted a statement referencing the claims for diabetes mellitus and coronary artery disease, with an indication that he wishes to withdraw the appeal.  He made no mention of the remaining claims on appeal; therefore, the Board considers the issues related to the lung disorder rating, hypertension, sleep apnea, and chronic fatigue syndrome to still be within the Board's jurisdiction.

The record before the Board includes electronic documents found within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

In June 2015, prior to promulgation of a decision in the appeal, the Veteran notified VA of his desire to withdraw his appeal as to the claims of entitlement to service connection for diabetes mellitus and coronary artery disease.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for service connection for diabetes mellitus, type II, by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the claim for service connection for coronary artery disease by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn the appeal of entitlement to service connection for both diabetes mellitus, type II, and coronary artery disease.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these two claims.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for diabetes mellitus, type II, or for coronary artery disease.  The claims are dismissed.


ORDER

The appeal of entitlement to service connection for diabetes mellitus, type II, is dismissed.

The appeal of entitlement to service connection for coronary artery disease, is dismissed.


REMAND

The Veteran claims to have a current hypertension, sleep apnea, and chronic fatigue syndrome, and contends that each disability initially manifested during or is otherwise causally connected to his periods of active service.  He also contends that a rating in excess of the 10 percent initially assigned is warranted for his lung disorder prior to the July 31, 2014, award of a 100 percent rating.  The Board is of the opinion that additional development is required before these claims are decided.  

Hypertension

The Board's review of the medical evidence within the Veteran's claims file reveals various notations of hypertension existing since 1991.  In October 2006, a private physician examining the Veteran for his diabetes noted in the clinical report that the Veteran had a history of hypertension since 1991.  An April 2007 clinical note from Advantage Health Physicians notes the Veteran's longstanding history of hypertension.  A July 2007 record from St. Mary's Healthcare again shows a history of hypertension since 1991.   

In August 2008, at a VA general medical examination, the Veteran reported having high blood pressure upon his return from Kuwait.  This is indeed consistent with the medical notes indicating diagnosis in 1991.  Moreover, the Veteran reported to the examiner that he felt he had elevated blood pressure while in Kuwait and that he had increased anxiety during that tour of duty.  The examiner addressed several questions:  Did injury or disease occur before active service: No.  Did injury or disease occur during active service: Yes.  Did injury or disease occur after active service:  Yes.  Later in the report, however, the examiner indicated that there are no elevated blood pressure readings in the Veteran's service treatment records and that it would be mere speculation to say that his blood pressure condition is connected to his active duty.  This opinion is inadequate for several reasons.  

An "opinion" that it would be mere speculation to say the Veteran's hypertension is connected to his active service, without any explanation or reasoning, is essentially a non-opinion, rather than an opinion either for or against the claim.  The Board, therefore, finds the VA examiner's opinion in this regard to lack probative value.  Moreover, the examiner ignored the reports in clinical records clearly stating that the Veteran's hypertension manifested in 1991.  An opinion or examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derminski, 1 Vet. App. 121, 124 (1991).  Further, the examiner ignored the Veteran's observation that he felt elevated blood pressure during his tour in Kuwait.  Ignoring such evidence renders the report inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury, but relied on the service treatment records to provide a negative opinion).  

Each of these factors is also particularly important, because service connection may be warranted either on a direct basis under 38 C.F.R. § 3.303, or under a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309, for hypertension if it manifested to a degree of 10 percent or more within one year of the Veteran's separation from active service following his return from Kuwait.  The Veteran's history clearly shows indications of hypertension in 1991, which would be either during or within one year of his active service.

For these reasons, the August 2008 VA examiner's analysis of the Veteran's hypertension claim is inadequate.  38 C.F.R. § 3.159(c)(4) (2014); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  The Veteran must be afforded a new VA examination to adequately assess the etiology of his hypertension.

Sleep Apnea

The Veteran contends he has current obstructive sleep apnea, which initially manifested during or due to his period of active service.  Private records during the pendency of this claim clearly show the current diagnosis of obstructive sleep apnea.  The question in this case is causation.

At the time of the VA examination in August 2008, the examiner noted the Veteran's report of wheezing at night, yet primarily discussed the Veteran's now service-connected reactive airway.  The examiner did suggest that the sleep apnea "could be more likely a result of body habitus."  As to whether the sleep apnea was caused by service, the examiner stated that it would be mere speculation to render such an opinion.  Again, an opinion such as this is essentially a non-opinion, rather than an opinion either for or against the claim.  38 C.F.R. § 3.159(c)(4) (2014); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  The Veteran must be afforded a new VA examination to adequately assess the etiology of his sleep apnea.

Moreover, in October 2008, the Veteran's private physician submitted a statement in support of his claim.  This physician indicated that the Veteran's service-connected lung disorder "can certainly contribute to the severity of his sleep disordered breathing."  This report suggests a causal connection between the claimed disability and a service-connected disability.  

In addition to an adequate opinion on the issue of direct causation, on remand, the RO must obtain an opinion, taking into account October 2008 private report, as to whether it is as likely as not that the service-connected reactive airway proximately caused or aggravates the Veteran's sleep apnea.

Further, since the sleep apnea claim has not been adjudicated previously on a secondary basis, the RO must also provide the Veteran with the notice required to establish service connection on a secondary basis, and readjudicate the claim on a secondary basis.  

Chronic Fatigue

The Veteran contends he experienced fatigue during his active duty tours in Kuwait and Saudi Arabia and that he now has chronic fatigue syndrome as a result.  In November 2008, he reported experiencing fatigue and tiredness in both Kuwait and Saudi Arabia, and at the time, the Veteran suggested that this was a symptom of diabetes mellitus.  The Board reviewed the claims file for evidence of chronic fatigue syndrome.  In an August 2002 treatment record, found within the Veteran's Social Security Administration medical file, a private physician noted that the Veteran "does feel fatigued when active.  It is difficult for him to identify the source of the fatigue but it may be due to pain."  The clinical records since the Veteran's service are otherwise devoid of treatment related to fatigue.  

In August 2008, the Veteran underwent VA general medical examination.  At this time, the Veteran reported that he has chronic fatigue, which impacts his ability to do things around his home.  The examiner diagnosed chronic fatigue syndrome, but found it would be mere speculation to say the Veteran's chronic fatigue is a result of his military service.  "He could also have fatigue from his diabetes being uncontrolled, chronic pain conditions, hypertension, sleep apnea and more."  As to direct causation, this opinion is inadequate again, because an opinion such as this is essentially a non-opinion, rather than an opinion either for or against the claim.  38 C.F.R. § 3.159(c)(4) (2014); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  The Veteran must be afforded a new VA examination to adequately assess the etiology of his chronic fatigue syndrome.

Further, the VA examiner suggested that the chronic fatigue syndrome may be due to the Veteran's other claimed disabilities.  In addition to an adequate opinion on the issue of direct causation, on remand, the RO must obtain an opinion as to whether it is as likely as not that the service-connected reactive airway disease or the claimed sleep apnea and/or hypertension proximately caused or aggravates the Veteran's chronic fatigue syndrome.

Further, since the chronic fatigue syndrome claim has not been adjudicated previously on a secondary basis, the RO must also provide the Veteran with the notice required to establish service connection on a secondary basis, and readjudicate the claim on a secondary basis.

Also, because there is some suggestion that the chronic fatigue syndrome may be proximately due to or aggravated by either the sleep apnea, or the hypertension, entitlement to service connection for chronic fatigue syndrome is inextricably intertwined with these service connection issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Following the evidentiary development required, the chronic fatigue syndrome claim should only be readjudicated after both the sleep apnea and hypertension claims are readjudicated.    

All Claims

Since the February 2012 supplemental statement of the case (SSOC), additional clinical records, a respiratory VA examination report, and several statements by the Veteran and his representative were added to the record.  Neither the Veteran, nor his representative, however, have waived of the Veteran's right to have the newly submitted evidence considered by the originating agency.  Therefore, the Board has no choice but to remand these issues for such consideration.  See 38 C.F.R. § 20.1304 (2014).

Finally, it is VA's duty to assist the Veteran in obtaining treatment records relevant to his claims.  38 C.F.R. § 3.159(c) (2014).  The Veteran's record includes records from the Grand Rapids and Battle Creek VA healthcare facilities dated through December 2014.  On remand, ongoing, non-duplicative records related to treatment of the Veteran's claimed disabilities should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO must obtain all relevant treatment records, which have not previously been obtained, to include all VA medical records dating since December 2014 from the VA facilities in Battle Creek or Grand Rapids or any other facility in which the Veteran received treatment.  All attempts to secure this evidence must be documented in the claims file by the RO.  Efforts to obtain these records should only end if these records do not exist or further efforts to obtain them would be futile.  If the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence. The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must provide the Veteran with notice of the evidence necessary to establish service connection on a secondary basis under 38 C.F.R. § 3.310 (2014).

3.  Once the record is developed to the extent possible, the Veteran should be afforded the appropriate VA examination(s) to determine the nature and etiology of any current hypertension, sleep apnea and chronic fatigue syndrome that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed.  Each examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records, to include any pertinent records in his electronic files, and his lay assertions.  The examiner(s) must take into account the Veteran's lay statements, summarized in the narrative portion of this Remand, above, as well as any statements made at the time of examination, especially as related to the initial onset of symptoms of the claimed disabilities.  

The examiner(s) should identify all current disorders with respect to the Veteran's reported symptoms.  Once the appropriate diagnosis is determined, each examiner should express an opinion as to whether the current disability (hypertension, sleep apnea, and chronic fatigue syndrome) is at least as likely as not (50 percent likelihood or greater) causally or etiologically related to any period of active duty as opposed to its being more likely due to some other factor or factors.  

With regard to hypertension, the examiner should take into account the private treatment records noting the onset of hypertension in 1991, as well as taking into account the Veteran's report of feeling elevated blood pressure and anxiety during his tour in Kuwait.  Taking these things into account, the examiner should render an opinion as to whether it is as likely as not that the Veteran's hypertension is causally or etiologically related to his active service, or whether it manifested to a severity of 10 percent or more within one year of his June 1991 separation from active service.

With regard to sleep apnea, the examiner should take into account the October 2008 private opinion and, in addition to the opinion related to whether it is as likely as not that the sleep apnea was incurred in service, the examiner should also opine as to whether the current sleep apnea is proximately due to or aggravated by the service-connected restrictive airway disorder.

With regard to chronic fatigue syndrome, the examiner must take into account the Veteran's report of feeling tired and fatigued while in Kuwait and Saudi Arabia, as well as the August 2008 VA examiner's opinion that the sleep apnea may be related to sleep apnea and/or hypertension.  In addition to the opinion related to whether it is as likely as not that the chronic fatigue syndrome was incurred in service, the examiner should also opine as to whether the chronic fatigue syndrome is proximately due to or aggravated by the service-connected restrictive airway disorder, or by the claimed sleep apnea or hypertension.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2014), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims file and must reflect that it was sent to his last known address of record.  If he fails to report, the claims file must indicate whether the notification letter was returned as undeliverable. 

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC, which considers all evidence received since the February 2012 SSOC, and which includes consideration of both sleep apnea and chronic fatigue syndrome on a secondary basis.  [The claim for service connection for chronic fatigue syndrome should not be readjudicated prior to the claims for service connection for both sleep apnea and hypertension, as those claims are inextricably intertwined.]  The Veteran and his representative must then be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   

The Veteran has the right to submit additional evidence and argument on the matters  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



		
L.M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


